Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 1 of 12 PageID #: 635




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                     CRIMINAL ACTION NO.: 3:16-cr-00149-RGJ


                                                                    ELECTRONICALLY FILED


       DEFENDANT MOHAMMED AL ASAI’S SENTENCING MEMORANDUM


MOHAMMED AL ASAI                                                                   DEFENDANT

                                       ***********


       Mohammed Al Asai stands before the Court for sentencing after being convicted after a

four (4) day trial in November 2018.

       The Defendant submits this Memorandum to assist the Court in meting a sentence that is

sufficient but not greater than necessary to meet the goals of the sentencing reform Act.

       In consideration the minimally sufficient sentence under §35532(a)(4):

       (1) Nature and Circumstances of the offense

           Mohammed Al Asai was convicted at trial of a three (3) count superseding indictment

alleging Count One: In or around and between January 2013 and August 2016, in the Western

District of Kentucky, Jefferson County, Kentucky, and elsewhere, the defendant, Mohammed Al

Asai, did knowingly use, transfer, acquire, or possess the value of more than $100 of benefits

under the Supplemental Nutrition Assistance Program, in a manner not authorized by Chapter

51, Title 7, United States Code, and the regulations issued thereunder, in that he knowingly and

unlawfully exchanged Supplemental Nutrition Assistance Program benefits for cash and other
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 2 of 12 PageID #: 636




non-food items of value with individuals in possession of Electronic Benefits Transfer cards

issued through the Supplemental Nutrition Assistance Program. In violation of Title 7, United

States Code, Section 2024(b). Count Two: In or around and between January 2013 and August

2016, in the Western District of Kentucky, Jefferson County, Kentucky, and elsewhere,

defendant Mohammed Al Asai devised and intended to devise a scheme to defraud the

Supplemental Nutrition Assistance Program, which is administered by the United States

Department of Agriculture, by means of materially false and fraudulent pretenses,

representations, and promises, knowing that such pretenses, representations, and promises were

false when made, and for the purpose of executing said scheme, did knowingly transmit and

cause to be transmitted by means of wire, radio, and television communications in interstate

commerce, writings, signs, signals, pictures, and sounds. Count Three: From at least October

2012 until in or around August 2016, Mohammed Al Asai owned and operated Al Yasmine Food

Mart, located at 6700 Strawberry Lane in Louisville, Kentucky. In or around October 2012,

Mohammed Al Asai submitted an application on behalf of Al Yasmine Food Mart to participate

in the Supplemental Nutrition Assistance Program. The application included information about

program restrictions, including the restrictions on trading cash for Supplemental Nutrition

Assistance Program benefits and on accepting Supplemental Nutrition Assistance Program

benefits from people not authorized to use them. Mohammed Al Asai affirmed he would take

responsibility for any Supplemental Nutrition Assistance Program violations at Al Yasmine Food

Mart, including trading cash for Supplemental Nutrition Assistance Program benefits, accepting

Supplemental Nutrition Assistance Program benefits as payment for ineligible items and

accepting Supplemental Nutrition Assistance Program benefits from people not authorized to use


                                                2
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 3 of 12 PageID #: 637




them. From in or around January 2013, through in or around August 2016, in furtherance of the

scheme and artifice to defraud, Mohammed Al Asai provided cash and other ineligible non-food

items of value in exchange for Supplemental Nutrition Assistance Program benefits. Specifically,

individuals receiving Supplemental Nutrition Assistance Program benefits would go to Al

Yasmine Food Mart, provide Mohammed Al Asai with their Electronic Benefits Transfer cards,

and request crush. Mohammed Al Asai would take the Electronic Benefits Transfer cards to

various stores, make purchases for Al Yasmine Food Mart, and charge them to the Electronic

Benefits Transfer cards. Mohammed Al Asai would then give the cardholder cash in an amount

less than he had charged to the card. On other occasions, Mohammed Al Asai or individuals

working for Mohammed Al Asai at Al Yasmine Food Mart would charge an Electronic Benefits

Transfer card at Al Yasmine Food Mart, then provide the cardholder with cash in an amount that

was less than Mohammed Al Asai had charged to the card. In lieu of cash, Mohammed Al Asai

might provide the cardholder with other ineligible non-food items of value. For example,

Mohammed Al Asai allowed cardholders to purchase ineligible food items from him personally

and from Al Yasmine Food Mart with Electronic Benefits Transfer cards. On some occasions, he

also charged Electronic Benefits Transfer cards at Al Yasmine Food Mart, then later made a

payment on the cardholders' utilities bills. On or about following dates, in the Western District

of Kentucky and elsewhere, for the purpose of executing and attempting to execute the above-

described scheme and artifice to defraud, Mohammed Al Asai did knowingly transmit and cause

to be transmitted, by means of wire in interstate commerce, writings, signs, signals, pictures, or

sounds, as described in the chart below:




                                                 3
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 4 of 12 PageID #: 638




 COUNT NO.                         DATE                           DESCRIPTION OF WIRE
    2                              On or about January 28, 2016   MOHAMMED AL ASAI
                                                                  knowingly charged $187.06
                                                                  to a Supplemental Nutrition
                                                                  Assistance Program benefits
                                                                  card, bearing number
                                                                  xxxxxxxxxxxx0141, which
                                                                  caused a wire communication
                                                                  from Louisville, Kentucky to
                                                                  outside Kentucky
      3                            On or about May 13, 2016       MOHAMMED AL ASAI
                                                                  knowingly charged $85.65 to
                                                                  a Supplemental Nutrition
                                                                  Assistance Program benefits
                                                                  card, bearing number
                                                                  xxxxxxxxxxxx0141, which
                                                                  caused a wire communication
                                                                  from Louisville, Kentucky to
                                                                  outside Kentucky


In violation of Title 18, United States Code, Section 1343.

          Mohammed Al Asai was the only defendant charged in the three (3) count indictment.

This was not a conspiracy. The testimony at trial showed that no other person benefitted. The

commentary to USSG §3B1.2 indicates “This adjustment is included primarily because of

concerns about relative responsibility”. No other person was deemed responsible for the three

(3) counts.

                 HISTORY AND CHARACTERISICS OF THE DEFENDANT

          Mohammed Al Asai is a naturalized United States citizen. He was born in Iraq but fled

to a U.S. border checkpoint at around the age of 18 after his Uncles were taken by the Hussein

regime which solidified his fear that he too would be taken.




                                                 4
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 5 of 12 PageID #: 639




       From there he spent the next seven (7) years in a refugee camp living in a tent in the

desert. During that time, he studied and became fluent in English and finally in 1997 was able to

emigrate to the United States.

       Within 25 days of arrival in Louisville, United States, sponsored by Catholic Charities, he

obtained employment.

           As stated in ¶59 of the Presentence Report, in 2003, after the United States entered

the Iraqi conflict, the defendant began training in Fort Polk, Louisiana as a role player. Then in

2005, he was relocated to Fort Campbell, Kentucky to conduct and participate in additional field

training. In 2006, the defendant went to California where he worked with the Marines for several

months. Later in 2006, the defendant became a bilingual advisor for the United States

Department of Defense and was deployed to Iraq. Some of the defendant's duties during this time

are classified, therefore, the defendant was unable to provide certain information to the probation

officer. The declassified information reveals the defendant played a key role in the war strategy

of the United States in 2007. Initially, he worked on posters and commercials to change the view

of the U.S. presence in Iraq. Additionally, and more importantly, the Defendant was a regional

expert of Southern Iraq and its tribes. He pitched an idea, which was accepted and implemented

by the United States, which is also known as a counterinsurgency strategy. This strategy gained

the cooperation of tribe leaders in Southern Iraq by paying them to work as security. The

defendant, through his work, saved the United States a lot of money using this strategy and his

particular knowledge of the culture. The defendant describes having a big party thrown for him

and he was rewarded with a promotion and a bigger office in Bagdad. The defendant was

employed as the primary contact for reconciliation after his marked success. However, in later


                                                 5
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 6 of 12 PageID #: 640




2008, the defendant's son was diagnosed with stomach cancer and he was granted emergency

leave (his son was 7 years old at the time). While his son was receiving cancer treatment, the

Department of Defense indicated they would be replacing the defendant. The defendant was

awarded numerous medals and honors including the Psychological Operations (PSYOP) Task

Force Commanders Award for Public Service. According to this award, the defendant served as

Bilingual Bicultural Advisor for PSYOP and Operation Iraqi Freedom and "made great personal

sacrifices and put his life at risk in a combat environment in order to affect positive change for

the people of Iraq." Additionally, the defendant's "advanced civilian education, deep

understanding of the unique, often subtle, differences between Arab and Western cultures, and

mastery of both the Arabic and English languages made him an indispensable team member of

the PSYOP Development Center. Daily, he assisted the target audience analysis, plans and

programs, product development, and test and evaluation detachments, with insightful criticisms

and subsequent recommendations that ensured the accuracy and authenticity of the PSYOP

message."

       Mohammed Al Asai spent two years taking care of his sick son and taking him to be seen

by various specialists before his son died. During that two (2) year time period, he lived from his

savings and relied on no government benefits.

       He is still in a relationship after almost 20 years with Nora Hardin the mother of his

deceased son, and two other sons aged 8 and 12.

       He purchased Al Yasmine Food Mart in 2012 and sold it in December, 2018 in

preparation for sentencing on this case. He is currently driving a truck.




                                                 6
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 7 of 12 PageID #: 641




       While operating Al Yasmine, he often helped individuals who were not able to obtain

food by giving them food.

       Counsel is aware that Mohammed loaded a truck with bottles of water and supplies and

drove it Florida to donate after Hurricane Michael because he wanted to assist people who had

lost homes and possessions.

                                PRIOR CRIMINAL HISTORY

       Mohammed is a criminal history 0 with this conviction being his first and only

misdemeanor or felony.

       The Court should impose a sentence below the Guidelines because this will be

Mohammed Al Asai’s first criminal conviction. Research performed by the United States

Sentencing Commission has shown that defendants like Mohammed who have no prior criminal

convictions have an even lower rate of recidivism than those individuals in criminal history

category I who do have a prior criminal history: defendant’s like Mohammed are “the most

empirically identifiable group of federal offenders who are least likely to offend.” United States

Sentencing Commission, Recidivism and the “First Offender”, May 2004. First offenders

recidivate less frequently in a way that’s not taken into account by the sentencing guidelines. See

“A Comparison of the Federal Sentencing Guidelines Criminal History Category and the U.S.

Parole Commission Salient Factor Score”, at 14-15, available at

http://www.ussc.gov/publicat/RecidivismSalientFactorCom.pdf; see also U.S. v. Cabrera, 567 F.

Supp. 2d 271 (D. Mass. 2008) (significantly reducing a sentence based on the fact that

defendants with zero criminal history points are less likely to recidivate than other defendants in

criminal history category I).


                                                 7
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 8 of 12 PageID #: 642




     The Need for the Sentence Imposed to Promote Certain Statutory Objectives:

                     (a) To reflect the seriousness of the offense, promote respect for the law,
                         and provide just punishment for the offense

     This honorable Court has a duty to impose a sentence that will promote respect for the law

and provide just punishment. However, Mohammed Al Asai has otherwise been a law-abiding

citizen his entire life. Additionally, he has put his life at risk in a war zone and has helped his

Country in a way that is impossible to quantify.

     A sentence of probation would not unduly depreciate the seriousness of the offense. The

defense urges the Court to consider the fact that this is a case with a law that was violated which

is: “malum prohibitum” not “malum pro se”. A law which is “malum prohibitum” is one that is

not illegal because it is immoral but is illegal because the Legislature has decreed that it is

illegal. A law which is “malum pro se” is one that is illegal not only because the Legislation

decree’s that it is but also because it is immoral. A sentence of probation would be a just

punishment for this offense by this Defendant.

     This lack of prior criminal history means that becoming a convicted felon carries a more

significant impact upon Mohammed then it would upon an individual with a prior history in the

criminal justice system. The mere fact that Mohammed Al Asai is becoming a convicted felon is

in itself more than sufficient punishment in this case to satisfy the statutory requirements.

Mohammed is losing his right to vote, his right to hold office, his right to sit on a jury, and his

right to possess a firearm. He is losing the ability to possibly obtain different professional

licenses. Also, there are many other “collateral consequences” of a felony conviction, under both

state and federal law. “Criminal conviction brings with it a host of sanctions and

disqualifications that can place an unanticipated burden on individuals trying to re-enter society

                                                   8
 Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 9 of 12 PageID #: 643




and lead lives as productive citizens. “Beyond the Sentence - Understanding Collateral

Consequences”, Sarah B. Berson, National Institute for Justice,

http://www.nij.gov/journals/272/pages/collateral-consequences.aspx.

      These facts should be considered by the Court when imposing a sentence that is sufficient

but not greater than necessary to fulfill the purposes of the Sentencing Reform Act. These facts

show the Court that there is definitely punishment in a conviction, beyond just a term of

incarceration. Indeed, the United States Supreme Court chided the lower courts for giving no

weight to the substantial restriction of freedom involved in a term of supervised release or

probation. See United States v. Gall, 128 S. Ct. 586 (2007). The Supreme Court said that

"[o]ffenders on probation are nonetheless subject to several standard conditions that substantially

restrict their liberty." Gall at 596 (citing United States v. Knights, 534 U.S. 112, 119, (2001));

see also Griffin v. Wisconsin, 483 U.S. 868, 874 (1987) ("Inherent in the very nature of

probation is that probationers `do not enjoy the absolute liberty to which every citizen is

entitled").

                      (b) To protect the public from further crimes of the defendant

        The best way to predict future behavior of a defendant is to look at past

behavior. Mohammed Al Asai has absolutely no criminal history whatsoever at age 47. As

supported by both extensive empirical studies and case law, Mr. Asai is an extremely low risk to

re-offend, based upon a variety of factors. A below-guideline sentence, such as probation, would

be sufficient to deter Mr. Asai from any future criminal conduct, because such a sentence will

have a huge impact on Mr. Asai’s life.

              (c) To provide the defendant with needed educational or vocational training, medical
                  care or other correctional treatment in the most effective manner

                                                  9
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 10 of 12 PageID #: 644




       Mohammed Al Asai has the equivalent of two years of college education. He is

bilingual, he is a trained experienced truck driver and he’s operated a successful business. He is

not in need of educational or correctional treatment.

              MOHAMMED AL ASAI IS NOT GUILTY OF OBSTRUCTION

       The commentary, Application note 2 states:

               Limitation on Applicability of Adjustment-This provision is not
       intended to punish a defendant for the exercise of a constitutional right. A
       defendant’s denial of guilt (other than a denial of guilt under oath that
       constitutes perjury), refusal to admit guilt or provide information to a
       probation officer, or refusal to enter a plea of guilty is not a basis for
       application of this provision. In applying this provision in respect to alleged
       false testimony or statements by the defendant, the court should be cognizant
       that inaccurate testimony or statements sometimes may result from
       confusion, mistake or faulty memory and, thus, not all inaccurate testimony
       or statements necessarily reflect a willful attempt to obstruct justice.


                                      AMOUNT OF LOSS

       The United States has the burden of proof of loss. It proved at trial loss of less than

$6,500.00. Al Yasmine Food Mart’s clientele was overwhelmingly refugee and from an area

near the Store without benefit of transportation. Testimony at trial demonstrated that the

estimated gross income of the store was mischaracterized as a “small grocery”. Testimony

showed that it had a restaurant attached, that it was a bakery too and in addition, sold non-

grocery items and services.

       As a result, a store comparison method of determining loss will not be accurate. Al

Yasmine Food Mart showed Schedule C income of 3,428,000.00 from 2013 through 2016. Its

SNAP sales totaled 2,519,173.00.



                                                10
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 11 of 12 PageID #: 645




       The United States also cites the Second Circuit for the proposition that large transactions

over “a certain” amount may be used to determine loss. There is no proof that this is so.

       Finally, the United States cites the Seventh Circuit as comparing total transactions to

estimated sales. This makes no sense given the fact that a person with no experience operating a

grocery store or with SNAP estimates his future sales and this figure is used to determine loss

amount.

       The Government’s “estimate” is just that, an “estimate” of loss. The proven loss is less

than $6,500.00. Because the estimated loss adds 14 criminal history points and thus changes the

guidelines from 4-10 months to 46-57 months, the Government must be required to prove

“beyond a reasonable doubt” the loss which it has not done.

                                  REQUESTED SENTENCE

       Because Mohammad Al Asai is a criminal history 0 and because of his service to the

United States, a non-custodial sentence is sufficient but not greater than necessary to meet the

requirements of the Sentencing Reform Act when considering the offense and the history and

characteristics of Mohammed Al Asai.

                                              Respectfully submitted,


                                              s/ William M. Butler, Jr.
                                              William M. Butler, Jr.
                                              Counsel for Defendant Mohammed Al Asai
                                              500 W. Jefferson Street, Suite 1520
                                              Louisville, Kentucky 40202
                                              (502) 582-2020 (Telephone)
                                              (502) 583-8007 (Facsimile)




                                                11
Case 3:16-cr-00149-RGJ Document 96 Filed 01/28/19 Page 12 of 12 PageID #: 646




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019 I filed the foregoing through the ECF System,

which will send a notice of electronic filing to the Honorable Amanda Gregory, Assistant United

States Attorney and to the Honorable Jessica R.C. Malloy, Assistant United States Attorney.




                                                   s/ William M. Butler, Jr.
                                                   WILLIAM M. BUTLER, JR.




                                              12
